


 

 

(MTS LOGO) [a095490003.jpg]

Exhibit 10.r

SEVERANCE AGREEMENT

          THIS SEVERANCE AGREEMENT is made and entered into by and between MTS
Systems Corporation, a Minnesota corporation with its principal offices at 14000
Technology Drive, Eden Prairie, MN 55344 (the “Company”) and Alfred Richter (the
“Executive”), and shall be effective as of his Employment Date as defined below.

          WHEREAS, it is in the best interests of the Company and its
stockholders to reinforce and encourage the attention and dedication of the
Executive, to his assigned duties without distraction and to ensure the
continued availability to the Company of the Executive for the period
immediately following his initial employment.

          THEREFORE, in consideration of the foregoing and other respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:

          1.          Term of Agreement. This Agreement shall be effective from
and after the date of hire of the Executive (the “Employment Date”), shall
continue in effect through the second anniversary of the Employment Date and
immediately thereafter, shall expire and all rights under it shall terminate and
be of no further force and effect. Provided, however, that if a Change in
Control shall occur during the term of this Agreement, the separate Change in
Control Agreement shall thereafter be effective and supersede this Agreement.
This Agreement shall neither impose nor confer any further rights or obligations
on the Company or the Executive on the day after the end of the term of this
Agreement. Expiration of the term of this Agreement of itself shall not end the
employment relationship between the Company and the Executive.

          2.          Termination. During the term of this Agreement, the
Executive shall be entitled to the benefits provided in Section 3 unless such
termination is (A) because of the Executive’s death, (B) by the Company for
Cause or Disability, or (C) by the Executive other than for Good Reason. The
Company and the Executive shall take all steps necessary (including with regard
to any post-termination services by the Executive) to ensure that any
termination described in this Section 2 constitutes a Separation from Service as
defined in subsection 2(f).

 

 

 

             (a)          Disability. Termination by the Company or the
Executive of the Executive’s employment based on “Disability” may occur in the
event the Executive has incurred or is afflicted with any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, and as a
result, has become eligible for and begun receiving income replacement benefits
under the terms of the Company’s long-term disability plan or policy as may be
in effect from time to time.


--------------------------------------------------------------------------------




 

 

 

          (b)          Cause. For purposes of this Agreement, “Cause” shall
mean:


 

 

 

               (i)          the willful and continued failure by the Executive
(other than any such failure resulting from (1) the Executive’s incapacity due
to physical or mental illness, (2) any such actual or anticipated failure after
the issuance of a Notice of Termination by the Executive for Good Reason or (3)
the Company’s active or passive obstruction of the performance of the
Executive’s duties and responsibilities) to perform substantially the duties and
responsibilities of the Executive’s position with the Company after a written
demand for substantial performance is delivered to the Executive by the Chief
Executive Officer (the “CEO”), which demand specifically identifies the manner
in which the CEO believes that the Executive has not substantially performed the
duties or responsibilities;

 

 

 

               (ii)         the conviction of the Executive by a court of
competent jurisdiction for felony criminal conduct which, in the good faith
opinion of the Company, would impair the Executive’s ability to perform his or
her duties or impair the business reputation of the Company; or

 

 

 

               (iii)        the willful engaging by the Executive in fraud or
dishonesty that is demonstrably and materially injurious to the Company,
monetarily or otherwise.


 

 

 

 

          (c)          Good Reason. The Executive shall be entitled to terminate
his or her employment for Good Reason; provided, however, that no such
termination under this Section 3(c) shall be effective unless: (A) the Executive
provides written notice to the Chief Executive Officer of the Company of the
existence of a condition specified in paragraphs (i) through (v) below within 90
days of the initial existence of the condition; (B) the Company does not remedy
such condition within 30 days of the date of such notice; and (C) the Executive
terminates employment within 90 days following the last day of the remedial
period described above. For purposes of this Agreement, “Good Reason” shall
mean, without the Executive’s express written consent, any of the following:

 

 

 

 

 

               (i)          the assignment to the Executive of any duties
inconsistent in any respect with the Executive’s authority, duties or
responsibilities with respect to the Executive’s, or any action by the Company
that results in a diminution in such authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly traded entity);

 

 

 

 

 

               (ii)         a material reduction in the Executive’s base salary;

 

 

 

 

 

               (iii)        a material reduction in the budget over which the
Executive retains authority;

 

 

 

 

 

               (iv)         a material change in the geographic location at
which the Executive must perform services for the Company; and

 

 

 

 

 

               (v)          any material violation of this Agreement by the
Company, including but not limited to any purported termination of the
Executive’s employment that is not made pursuant to a Notice of Termination
satisfying the requirements of this Agreement.

 

 

 

 

          (d)          Notice of Termination. Any purported termination of the
Executive’s employment by the Company or by the Executive shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 8. For purposes of this Agreement, a “Notice of Termination” shall mean
a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment.

2

--------------------------------------------------------------------------------




 

 

 

 

          (e)          Date of Termination. For purposes of this Agreement,
“Date of Termination” shall mean the date specified in the Notice of Termination
which shall not be less than 10 nor more than 30 days, respectively, from the
date such Notice of Termination is given and on which occurs a Separation from
Service as defined in Section 2(f) below.

 

 

 

 

          (f)          Separation from Service. Separation from Service means
the Executive’s termination of employment (as defined in this subsection) from
the Company and its Affiliates. A Executive incurs a termination of employment
that constitutes a Separation from Service if the Executive and the Company
reasonably anticipate either than the Executive will not perform any additional
services after a certain date for the Company and any Affiliate (the “Company
Group”), or that the Executive’s level of bona fide services for the Company
Group will permanently decrease to no more than 20% of the average level of bona
fide services performed over the immediately preceding 36-month period. The
Executive does not incur a Separation from Service if on military leave, sick
leave, or other bona fide leave of absence if such leave does not exceed a
period of 6 months, or if longer, the period for which a statute or contract
provides the Executive with the right to reemployment with the Company Group,
provided that there is a reasonable expectation that the Executive will return
to perform further services. If an Executive’s leave exceeds 6 months but the
Executive is not entitled to reemployment under a statute or contract, the
Executive incurs a Separation from Service on the next day following the
expiration of 6 months. The service of the Executive as a director of the board
of any entity in the Company Group will not be considered in determining whether
the Executive has incurred a Separation from Service as an employee of the
Company Group. The Company will determine whether Executive has incurred a
Separation from Service based on the facts and circumstances and in accordance
with Treas. Reg. §1.409A-1(h)(1)(ii). For purposes of this subsection 3(h),
“Affiliate” means an entity that would be considered with the Company a single
employer under Sections 414(b) and (c) and 1563(a) of the Code, except that 50%
shall be substituted for the 80% each place it appears in Sections 414(b) and
(c) and 1563(a) of the Code.

          3.       Compensation Upon Termination. Upon termination of the
Executive’s employment (A) by the Company other than for Cause, Disability or
the Executive’s death or (B) by the Executive for Good Reason, the Executive
shall be entitled to the following benefits:

 

 

 

          (a)          The Company shall pay the Executive, through the Date of
Termination, the Executive’s base salary as in effect at the time the Notice of
Termination is given and any other form or type of compensation otherwise
payable for such period.

 

 

 

          (b)          Upon receipt of a release in a form acceptable to the
Company (the “Release”) executed by the Executive, the Company shall pay a
severance amount (the “Severance Benefit”) equal to the sum of: (i) the annual
base salary as in effect immediately prior to the Date of Termination (without
giving effect to any reduction that would constitute Good Reason), plus (ii) the
average of the Executive Variable Compensation Plan bonuses actually paid in the
three fiscal years (or if less, the period of the Executive’s employment) ending
prior to the Date of Termination, which Severance Benefit shall be divided and
paid in equal installments on each payroll pay date during the 12 month period
beginning after the Executive’s Date of Termination immediately following the
rescission period set forth in the Release.

 

 

 

          (c)          The Executive shall be entitled to receive all benefits
payable to the Executive under the Company pension and welfare benefit plans or
any successor of such plan and any other plan or agreement relating to
retirement benefits which shall be in addition to, and not reduced by, any other
amounts payable to the Executive under this Section 3.

 

 

 

          (d)          The Executive shall be entitled to exercise all rights
and to receive all benefits accruing to the Executive under any and all Company
stock purchase and stock option plans or programs, or any successor to any such
plans or programs, which shall be in addition to, and not reduced by, any other
amounts payable to the Executive under this Section 3.

3

--------------------------------------------------------------------------------



The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 3 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 3 be
reduced by any compensation earned by the Executive as the result of employment
by another employer or by retirement benefits after the Date of Termination, or
otherwise.

          4.       Forfeiture and Recapture of Severance Benefit. Executive
acknowledges and agrees that the Company and its shareholders need to protect
themselves from Conduct Detrimental to the Company and the provisions of this
Section are designed to protect the Company and its shareholders from Conduct
Detrimental to the Company.

 

 

 

 

          (a)          The Company shall have no obligation to pay Executive the
Severance Benefit pursuant to Section 3(b) and Executive agrees to repay any
portion of such Severance Benefit previously paid, if the Company establishes,
by a preponderance of the evidence, that Executive engaged in Conduct
Detrimental to the Company during the Employment Period or during the two-year
period following the termination of Executive’s employment.

 

 

 

 

          (b)          “Conduct Detrimental to the Company,” as used in this
Section, means:

 

 

 

 

 

               (i)          conduct that results in the Executive’s termination
for Cause as defined in Section 3(c) (or that would have resulted in termination
for Cause if known by the Company prior to the termination of Executive’s
employment);

 

 

 

 

 

               (ii)         Executive engages in conduct in violation of the MTS
Employee Agreements document between the Executive and the Company;

 

 

 

 

 

               (iii)        Executive violates the provisions of Section 5 of
this Agreement; or

 

 

 

 

 

               (iv)         The Company’s financial statements are required to
be restated resulting from errors, omissions or fraud by the Executive during
his Term of Employment.

 

 

 

 

          (c)          Notwithstanding the above, the Company shall offset
against any Severance Benefit due and owing to the Executive any incentive
compensation paid to the Executive by the Company that the Executive is required
by law or the terms of any incentive compensation plan or agreement, to repay to
the Company as a result of any material misstatement of the Company’s financial
statement or for any other reason, regardless of the Executive’s culpability.

          5.       Noncompetition. The Executive agrees that, as a condition of
receiving any Severance Benefits under this Agreement, the Executive will not
render services directly or indirectly to any competing organization, wherever
located, for a period of one year following the Date of Termination, in
connection with the design, implementation, development, manufacture, marketing,
sale, merchandising, leasing, servicing or promotion of any “Conflicting
Product” which as used herein means any product, process, system or service of
any person, firm, corporation, organization other than the Company, in existence
or under development, which is the same as or similar to or competes with, or
has a usage allied to, a product, process, system, or service produced,
developed, or used by the Company.

          6.       Binding Agreement. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
successors, heirs, and designated beneficiaries. If the Executive should die
while before all Severance Benefit have been paid, any payments then remaining
shall cease and no further payments shall be due under this Agreement.

4

--------------------------------------------------------------------------------



          7.          Remedies. In addition to any other remedies available at
law or under the terms of this Agreement, the Company will be entitled to obtain
injunctive or other equitable relief to restrain any breach or threatened breach
or otherwise to specifically enforce the provisions of this Agreement, in
particular, Section 5, it being agreed that money damages alone would be an
inadequate remedy for such breach. The rights and remedies of the Company under
this Agreement are cumulative and not alternative. If the Company Bank brings a
claim against the Executive under this Section, the non-prevailing party shall
reimburse the prevailing party for its reasonable attorney’s fees and costs

          8.          Notice. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the last known residence address of the Executive or in the case of
the Company, to its CEO, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

          9.          Non-application of Section 409A of the Code. It is the
intent of the Company and the Executive that this Agreement satisfy those
requirements of Section 409A of the Code to constitute a “separation pay plan”
to exempt the payments hereunder from the definition of a “nonqualified deferred
compensation plan” under Section 409A of the Code, and the Agreement shall be so
administered and interpreted in manner consistent with, and that gives effect
to, such intention. The Company shall have the authority, without the consent of
the Executive to amend such provision to maintain to maximum extent practicable
the intent that this Agreement remains exempt from the requirements applicable
to a “nonqualified deferred compensation plan” under Section 409A of the Code
and regulations and other guidance promulgated thereunder.

          10.          Miscellaneous. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the parties. No waiver by either party hereto
at any time of any breach by the other party to this Agreement of, or compliance
with, any condition or provision of this Agreement to be performed by such
other-party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or similar time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Minnesota.

          11.          Validity. The invalidity or unenforceability or any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

          IN WITNESS WHEREOF, the undersigned officer, on behalf of MTS Systems
Corporation, and the Executive have hereunto set their hands as of the date
first above written.

 

 

 

 

 

 

MTS SYSTEMS CORPORATION

 

 

 

By

      /s/ LAURA B. HAMILTON

 

 

 

 

 

 

 

 

Its

      Chair and CEO

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

      /s/ ALFRED RICHTER

 

 

5

--------------------------------------------------------------------------------